

115 S3449 IS: Electric Credit Access Ready at Sale Act of 2018
U.S. Senate
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3449IN THE SENATE OF THE UNITED STATESSeptember 17, 2018Mr. Merkley (for himself, Mr. Heinrich, Ms. Cortez Masto, Ms. Harris, Mrs. Feinstein, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend certain tax credits related to electric cars,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Electric Credit Access Ready at Sale Act of 2018 or the Electric CARS Act of 2018. 2.Extension and modification of new qualified plug-in electric drive motor vehicles credit (a)Extension (1)In generalSubsection (e) of section 30D of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (e)TerminationThis section shall not apply to any new qualified plug-in electric drive motor vehicle placed in service after December 31, 2028..
 (2)2- and 3-wheeled plug-in electric vehiclesSubparagraph (E) of section 30D(g)(3) of such Code is amended by striking or at the end of clause (i), by redesignating clause (ii) as clause (iii), and by inserting after clause (i) the following new clause:
					
 (ii)after December 31, 2017, and before January 1, 2029, or. (b)Credit may be assigned to financing entitySection 30D(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(8)Credit may be assigned to financing entity
 (A)In generalThe taxpayer to whom the credit which would (but for this paragraph) be allowed under subsection (a) for any taxable year with respect to a vehicle may assign such credit to the person who financed the purchase (or lease of at least 2 years) of such vehicle. Any person to whom such credit is assigned under the preceding sentence shall be treated for purposes of this title as the taxpayer who placed such vehicle in service.
 (B)Disclosure requirementSubparagraph (A) shall not apply with respect to any vehicle unless the person to whom the credit is assigned clearly discloses in writing to the taxpayer the amount of the credit allowable under subsection (a) with respect to such vehicle (determined without regard to subsection (c))..
 (c)Carryforward of unused creditSection 30D of the Internal Revenue Code of 1986 is amended by redesignating subsection (g) (as amended by subsection (a)(2)) as subsection (h), and by inserting after subsection (f) the following new subsection:
				
					(g)Carryforward of unused credit
 (1)In generalIf the credit allowable under subsection (a) (after the application of subsection (e)) exceeds the limitation imposed by section 26(a) for such taxable year reduced by the sum of the credits allowable under this subpart (other than subsection (a) of this section), such excess shall be carried to the succeeding taxable year and treated as a credit allowable under subsection (a) for such succeeding taxable year.
 (2)LimitationNo amount of credit may be carried forward under this subsection to any taxable year following the 5th taxable year after the taxable year in which the credit arose. For purposes of the preceding sentence, credits shall be treated as used on a first-in, first-out basis..
			(d)Effective dates
 (1)ExtensionThe amendments made by subsection (a) shall apply to vehicles acquired after December 31, 2017. (2)AssignmentThe amendments made by subsection (b) shall apply to vehicles acquired more than 60 days after the date of the enactment of this Act.
 (3)CarryforwardThe amendments made by subsection (c) shall apply to vehicles sold after the date of the enactment of this Act.
				3.Extension of the alternative fuel vehicle refueling property credit
 (a)In generalSection 30C(g) of the Internal Revenue Code of 1986 is amended by striking 2017 and inserting 2028. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2017.
			4.Extension of the alternative motor vehicle credit
 (a)In generalParagraph (1) of section 30B(k) of the Internal Revenue Code of 1986 is amended by striking 2017 and inserting 2028. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2017.